                  Case 19-11104-JTD          Doc 530       Filed 08/28/19         Page 1 of 47



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


                                                                  Chapter 11
In re:
                                                                  Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,
                                                                  (Jointly Administered)
                                    1
                          Debtors.
                                                                  Ref. No. 247, 329, 401, 443, 444 and 497

      ORDER (A) APPROVING SALE OF DEBTORS’ MONROE/WASHINGTON
        ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
    ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF
          EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
                     (C) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 filed on May 15, 2019 [D.I. 19] of EdgeMarc

   Energy Holdings, LLC and its subsidiaries that are debtors and debtors in possession

   (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), for,

   inter alia, entry of an order, pursuant to sections 105(a), 363, 365, 503 and 507 of the

   Bankruptcy Code, Bankruptcy Rules 2002-1, 6004-1, and 9006-1, and Rules 2002-1,

   6004-1, and 9006-1 of the Local Rules of Bankruptcy Practice and Procedure of the

   United States Bankruptcy Court for the District of Delaware (the “Local Rules”) (A)

   Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and


             1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy
   Manager, LLC (XX-XXXXXXX), EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (80-
   0846935), EM Energy Pennsylvania, LLC (XX-XXXXXXX), EM Energy West Virginia, LLC (XX-XXXXXXX),
   EM Energy Keystone, LLC (XX-XXXXXXX), EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy
   Midstream Pennsylvania, LLC (XX-XXXXXXX). The Debtors’ corporate headquarters and mailing address is
   1800 Main Street, Suite 220, Canonsburg, PA 15317.
             2
               Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them
   in the that certain Asset Purchase Agreement, dated July 24, 2019, by and among EdgeMarc Energy
   Holdings, LLC, the EM Subsidiaries, and Diversified Gas and Oil Corporation (the “Purchase
   Agreement”), a copy of which is attached hereto as Exhibit A, the Motion, or the Bidding Procedures
   Order (as defined herein), as applicable.



   #92269668v22
          Case 19-11104-JTD         Doc 530      Filed 08/28/19     Page 2 of 47



Encumbrances, (B) Authorizing Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief and this Court having entered an order

on June 21, 2019 [D.I. 247], as amended by an order on July 12, 2019 [D.I. 329]

(together, the “Bidding Procedures Order”) approving the Bidding Procedures in

connection with the Sale of all or substantially all of the Debtors’ assets and attached as

Exhibit 1 to the Bidding Procedures Order (the “Bidding Procedures”), including,

among other things, the proposed form of notice of the Sale Hearing; and the Court

having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and the Court having

authority to hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

consideration of the Motion and the requested relief being a core proceeding that the

Court can determine pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O); and due and

proper notice of the Motion and opportunity for a hearing on the Motion having been

given to the parties listed therein, and it appearing that no other or further notice need be

provided; and the Court having reviewed and considered the Motion and the Declaration

of Elliot Ross in Support of the Motion of Debtors for Entry of Orders (I)(A) Approving

Bidding Procedures for Sale of Debtors’ Assets, (B) Approving Stalking Horse

Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of Debtors’

Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing,

(E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief

and (II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests


                                             2
            Case 19-11104-JTD        Doc 530      Filed 08/28/19     Page 3 of 47



and Encumbrances, (B) Authorizing Assumption and Assignment of Executory Contracts

and Unexpired Leases and (C) Granting Related Relief (the “Ross Declaration”); and

the Court having held a hearing to consider the Motion on August 28, 2019 (the

“Hearing”), at which time all interested parties were offered an opportunity to be heard

regarding the Motion, the Purchase Agreement and the sale transaction (the “Sale

Transaction”) contemplated by the Purchase Agreement; and the Court having found

that the relief granted by this Order is in the best interests of the Debtors, their creditors,

their estates, and other parties in interest; and the Court having reviewed and considered

the objections to the Motion (collectively, the “Objections”); and based upon and as

demonstrated by the Ross Declaration, the evidence proffered or adduced at the Hearing,

and the arguments of Counsel made on the record at the Hearing; and upon all of the

proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

       Background

       A.      The findings and conclusions set forth herein constitute the Court’s

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any

of the following findings of fact constitute conclusions of law, and to the extent that any

of the following conclusions of law constitute findings of fact, they are adopted as such.

       B.      On May 15, 2019 (the “Petition Date”), each of the Debtors filed a

separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (this “Court”) commencing

the Chapter 11 Cases.
                                              3
            Case 19-11104-JTD      Doc 530     Filed 08/28/19     Page 4 of 47



       C.      The Chapter 11 Cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b) and the Order Directing Joint Administration of Chapter 11

Cases [D.I. 42] entered by the Court on May 16, 2019, in each of the Chapter 11 Cases.

       D.       The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       E.      The Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed a statutory committee in the Chapter 11 Cases pursuant to

section 1102 of the Bankruptcy Code on May 29, 2019 (the “Committee”).

       F.      As part of the Debtors’ efforts to realize the highest and best value for

their businesses, the Bankruptcy Court entered the Bidding Procedures Order that

established Bidding Procedures for a sale or other transaction involving the Debtors’

businesses and scheduled various dates relating to the Auction. Specifically, the Bidding

Procedures Order established August 14, 2019 as the deadline for the submission of bids

by Potential Bidders (as defined in the Bidding Procedures) (the “Bid Deadline”),

August 23, 2019 as the date for the Auction (if any), and August 28, 2019 as the date on

which the Court would hold the Hearing to approve the successful bidder selected in

accordance with the Bidding Procedures (the “Successful Bidder”) and the Sale

Transaction.

       Compliance with Bidding Procedures and Bidding Procedures Order

       G.      The Debtors’ marketing and sales process with respect to the Assets

afforded a full, fair, and reasonable opportunity for any person or entity to make a higher

or otherwise better offer to purchase the Assets. The Debtors and their professionals

conducted a marketing and sale process with respect to the Assets in a fair, good faith,
                                         4
             Case 19-11104-JTD       Doc 530     Filed 08/28/19      Page 5 of 47



and non-collusive manner in accordance with, and have otherwise complied in all

respects with, the Bidding Procedures and the Bidding Procedures Order.

        H.      The Successful Bid (which is memorialized in the Purchase Agreement)

constitutes the highest or otherwise best offer for the Assets, and the Debtors’

determination that the Purchase Agreement maximizes value for the benefit of the

Debtors’ estates and constitutes the highest or otherwise best offer for the Assets

constitutes a valid and sound exercise of the Debtors’ business judgment (exercised in

consultation with the Consultation Parties) and is in accordance and compliance with the

Bidding Procedures and the Bidding Procedures Order.

        I.      The Purchase Agreement provides fair and reasonable terms for the

purchase of the Assets, and reasonable opportunity has been given to any interested party

to make a higher or otherwise better offer for the Assets. Approval of the Motion and the

Purchase Agreement, and the prompt consummation of the Sale Transaction

contemplated thereby, will maximize the value of each of the Debtors’ estates and are in

the best interests of the Debtors, their chapter 11 estates, their creditors, and other parties

in interest.

        The Stalking Horse Bidder

        J.      Pursuant to the Bidding Procedures Order, the Debtors were authorized

(but not obligated) to exercise their business judgment (in consultation with the

Consultation Parties) to select a Stalking Horse Bidder, subject to entry of a Stalking

Horse Approval Order (as defined below). After extensive, arm’s length, good faith

negotiations, on July 24, 2019, the Debtors and Diversified Gas and Oil Corporation

(together with its successors or any permitted designees or assignees under the Purchase

Agreement, including one or more wholly-owned subsidiaries of Diversified Gas and Oil
                                         5
            Case 19-11104-JTD       Doc 530       Filed 08/28/19    Page 6 of 47



Corporation as permitted under Section 13.05 of the Purchase Agreement, and it or their

successors, the “Buyer”) executed the Purchase Agreement wherein the Debtors and the

Buyer agreed that the Buyer would serve as the Stalking Horse Bidder for the Debtors’

Monroe/Washington Assets (as defined in the Bidding Procedures) and the transaction

contemplated by the Purchase Agreement would serve as the Stalking Horse Bid.

       K.      On July 24, 2019, the Debtors filed a supplement to the Bidding

Procedures Motion (the “Supplement”) seeking approval of Bid Protections for the

Stalking Horse Bidder and setting forth the Stalking Horse Bid, the proposed Bid

Protections and the Purchase Agreement, with ten calendar days’ notice of the objection

deadline (the “Stalking Horse Objection Deadline”) to the U.S. Trustee, the DIP Agent,

the Committee, and those parties who have filed the appropriate notice pursuant to

Bankruptcy Rule 2002 requesting notice of all pleadings filed in the Chapter 11 Cases,

seeking entry of an order (the “Stalking Horse Approval Order”) granting final

approval of Bid Protections to such Stalking Horse Bidder.

       L.      The Debtors did not receive any objections to the designation of a Stalking

Horse Bidder or any of the Bid Protections by the Stalking Horse Objection Deadline and

submitted the Stalking Horse Approval Order to the Court under certification of counsel.

       M.      On August 6, 2019, the Court entered the Stalking Horse Approval Order

[D.I. 444] approving, among other things, the Debtors (i) entering into the Purchase

Agreement with the Buyer wherein the Buyer agreed to purchase the Assets free and

clear of all Liens, Claims and/or Interests (other than the Permitted Encumbrances and

the Assumed Liabilities), (ii) designating the Buyer as the Stalking Horse Bidder for the

sale of the Assets, and (iii) providing the Bid Protections to the Buyer.


                                              6
            Case 19-11104-JTD      Doc 530       Filed 08/28/19    Page 7 of 47



       No Qualified Bids and Cancellation of the Auction

       N.      No Qualified Bids were submitted by the Bid Deadline other than the

Stalking Horse Bid. Accordingly, the Debtors (in consultation with the Consultation

Parties), by Notice filed with the Court on August 21, 2019 [D.I. 497], designated

Buyer’s Stalking Horse Bid as the Successful Bid for the Debtors’ Monroe/Washington

Assets and cancelled the Auction, in accordance with the Bidding Procedures.

       O.      The solicitation of bids was conducted fairly and in good faith, without

collusion, and in accordance with the Bidding Procedures Order. The Debtors have

determined that the Buyer is the Successful Bidder for the Assets in accordance with the

Bidding Procedures Order.       The Debtors’ determination (in consultation with the

Consultation Parties) that the offer reflected in the Purchase Agreement constitutes the

highest or otherwise best offer for the Assets is a valid and sound exercise of the Debtors’

business judgment (exercised in consultation with the Consultation Parties). The Buyer

has complied in all respects with the Bidding Procedures Order and all other applicable

orders of the Court in negotiating and entering into the Purchase Agreement.

       P.      After the Debtors’ selection of the Buyer as the Successful Bidder, the

Debtors and the Buyer negotiated and finalized in good faith and at arm’s length the

Purchase Agreement and all related documents necessary to consummate the Sale

Transaction.

       Sale Hearing

       Q.      The Court conducted the Hearing on August 28, 2019 at which time the

Court considered (i) the Motion, the evidence and testimony presented, and the

statements and argument of counsel in support of granting the relief requested in the


                                             7
            Case 19-11104-JTD      Doc 530     Filed 08/28/19     Page 8 of 47



Motion and (ii) approval of the Purchase Agreement and the Sale Transaction

contemplated by the Purchase Agreement.

       R.      Any objections to the Motion or the relief requested therein that have not

been adjourned, withdrawn, or resolved are overruled in all respects on the merits.

       Sound Business Purpose

       S.      The Debtors have demonstrated good, sufficient, and sound business

purposes and justifications for consummation of the Sale Transaction contemplated by

the Purchase Agreement in accordance with the requirements of section 363(b) of the

Bankruptcy Code. The value of the Debtors’ estates will be maximized through a sale of

the Assets on a going concern basis.

       T.      A sale pursuant to sections 105(a), 365 and 363(b) of the Bankruptcy

Code also may prevent the continued accrual of post-petition, administrative expense

obligations under various unexpired leases and executory contracts that are proposed to

be acquired by the Buyer under the Purchase Agreement.

       U.      Approval of the Purchase Agreement pursuant to sections 105(a), 365 and

363 of the Bankruptcy Code is necessary to preserve the value of the Debtors’ businesses.

The Debtors have determined, in their reasonable business judgment (in consultation with

the Consultation Parties), that the Assets will have the greatest value if promptly sold to

the Buyer.

       V.      As a result, the proposed Sale Transaction pursuant to sections 105(a), 365

and 363 of the Bankruptcy Code, upon the terms and conditions set forth in the Purchase

Agreement, is the best alternative available to the Debtors for recovering value for the

benefit of the Debtors’ estates. The Sale Transaction contemplated by the Purchase

Agreement maximizes the value of the Assets because the Assets are being sold as part of
                                         8
            Case 19-11104-JTD        Doc 530     Filed 08/28/19      Page 9 of 47



a going concern business, and the continuity and remaining goodwill value associated

with the Assets are being preserved.

       W.      Neither the Purchase Agreement nor the Sale Transaction contemplated

thereunder constitute a sub rosa chapter 11 plan. The Purchase Agreement does not

specify the terms of, or any distributions under, any subsequent chapter 11 plan by the

Debtors (other than provisions that are consistent with the sale of assets under the

Purchase Agreement and the relief granted hereunder).

       Fair Purchase Price

       X.      The total consideration to be provided by the Buyer under the Purchase

Agreement is the highest or otherwise best offer received by the Debtors and constitutes

(i) fair value, (ii) fair, full, and adequate consideration, (iii) reasonably equivalent value,

and (iv) reasonable market value for the Assets for purposes of the Bankruptcy Code, the

Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and any

other applicable laws of the United States, any state, territory, or possession thereof or the

District of Columbia.

       Y.      The terms of the Purchase Agreement and the Sale Transaction

contemplated therein are fair and reasonable under the circumstances of the Debtors’

businesses and the Chapter 11 Cases.

       Notice of the Motion

       Z.      As evidenced by the affidavits of service and publication previously filed

with this Court [D.I. 92, 229, 235, 272, 285, 290, 359, 411, 412, 433, 456, 472 and 482],

and based upon representations of counsel at the Sale Hearing, notice (the “Notice”) was

adequate and sufficient under the circumstances and provided sufficient notice of the

Motion, the Bidding Procedures Order, the Auction, the Sale Hearing, the Purchase
                                        9
         Case 19-11104-JTD         Doc 530      Filed 08/28/19    Page 10 of 47



Agreement, this Order, and the Sale Transaction. The Notice was provided in accordance

with sections 102(1) and 363 of the Bankruptcy Code, Bankruptcy Rules 2002, 9007,

9008, and 9014, and Local Rules 2002-1 and 6004-, including to: (i) the U.S. Trustee;

(ii) each of the Debtors’ twenty (20) largest unsecured creditors on a consolidated basis;

(iii) KeyBank National Association, (iv) the Debtors’ prepetition equity owners; (v) the

United States Attorney’s Office for the District of Delaware; (vi) the attorneys general for

the states in which the Debtors conduct business; (vii) local and state environmental

authorities and the Environmental Protection Agency; (viii) counsel for the committee

appointed in the chapter 11 cases; (ix) the Federal Energy Regulatory Commission; (x)

the Internal Revenue Service; (xi) all known taxing authorities to which the Debtors are

subject; (xii) all entities known or reasonably believe to have asserted a lien or

encumbrance on any of the Assets; (xiii) counterparties to Debtors’ executory contracts

and unexpired leases, (xiv) those entities and individual appearing on the Debtors’

creditor matrix; and (xv) all parties who have requested notice in these chapter 11 cases

pursuant to Bankruptcy Rule 2002. The Debtors have complied with all obligations to

provide notice of the Motion, the Bidding Procedures Order, the Auction, the Sale

Hearing, the Purchase Agreement, this Order, and the Sale Transaction as required by the

Bidding Procedures Order.       The aforementioned notices are good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the

Bidding Procedures Order, the Auction, the Sale Hearing, the Purchase Agreement, this

Order, or the Sale Transaction is or shall be required.

       Good Faith of the Buyer

       AA.     The Buyer is purchasing the Assets and has entered into the Purchase

Agreement at arm’s length and in good faith. Accordingly, the Buyer is a “good faith
                                        10
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 11 of 47



purchaser” within the meaning of section 363(m) of the Bankruptcy Code, and the Buyer

is, therefore, entitled to the protections of such provision. The good faith of the Buyer is

evidenced by, among other things, the following facts:

              i.      The sale process conducted by the Debtors, including, without

                      limitation, providing for the Auction process pursuant to the

                      Bidding Procedures set forth in the Bidding Procedures Order, was

                      at arm’s length, non-collusive, in good faith, and substantively and

                      procedurally fair to all parties. The Debtors offered other parties

                      the opportunity to top the initial bid submitted by the Buyer, and

                      all other bidders or potential bidders declined to do so.         The

                      Debtors evaluated each Bid prior to selecting the Buyer as the

                      Successful Bidder;

             ii.      All payments to be made by the Buyer and other agreements or

                      arrangements in connection with the Purchase Agreement have

                      been disclosed.

            iii.      The Buyer has not violated the provisions of section 363(n) of the

                      Bankruptcy Code by any action or inaction.

            iv.       The Buyer is a third party purchaser and is unrelated to any of the

                      Debtors. Neither the Buyer, nor any of its Affiliates, subsidiaries,

                      officers, directors, members, partners, principals, or any of their

                      respective representatives, successors, or assigns is an “insider” of

                      any of the Debtors, as that term is defined in section 101(31) of the

                      Bankruptcy Code.


                                            11
            Case 19-11104-JTD            Doc 530         Filed 08/28/19      Page 12 of 47



               v.         The Debtors and the Buyer have engaged in substantial arm’s

                          length negotiations, in good faith. The Purchase Agreement is the

                          product of this bargaining among the parties.

        BB.      The sale of the Assets pursuant to the Purchase Agreement, all covenants

therein and conditions thereto, and all relief requested in the Motion are an integrated

transaction, meaning that each component is an essential part of every other component

and that the entire transaction can be consummated only if all of its components are

consummated. Accordingly, the entire transaction is subject to, and is protected by, the

provisions of section 363(m) of the Bankruptcy Code.

        Sale Free and Clear

        CC.      After the Closing, no entity shall have any Lien, Claim and/or Interest (as

defined herein) in or against the Assets other than the Assumed Liabilities and the

Permitted Encumbrances (each as defined in the Purchase Agreement).

        DD.         Other than the Assumed Liabilities and the Permitted Encumbrances, all

Liens, Claims and/or Interests that existed against the Assets prior to the Closing,

including, without limitation, the DIP Liens, the Permitted Prior Liens, Prepetition Liens

and Adequate Protection Liens (each as defined in the DIP Order3), shall attach to the

sale proceeds the Debtors receive under the Sale Transaction (subject to the terms and

conditions set forth in the DIP Order, Bidding Procedures Order, the Stalking Horse

Approval Order and this Order, including without limitation, the Carve-Out). Those

Liens, Claims and/or Interests will attach to the proceeds of the Sale Transaction in the
        3
           See Final Order, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364, 503, 506, and 507, (I)
Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition Financing, (II) Granting
Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
Granting Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I.
223] (the “DIP Order”).

                                                    12
         Case 19-11104-JTD          Doc 530        Filed 08/28/19    Page 13 of 47



same order of relative priority and with the same validity, force, and effect that the holder

of such Lien, Claim and/or Interest had against the Assets prior to Closing (including, for

the avoidance of doubt, as set forth in the DIP Order), and will be subject to any claims

and defenses the Debtors may possess with respect thereto. The interests of the holders

of such Liens, Claims and/or Interests are being adequately protected pursuant to the

provisions of this Order.

       EE.     Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession

is authorized to sell property of its estate free and clear of any liens, claims, interests, and

encumbrances if any of the following requirements is satisfied: (i) applicable non-

bankruptcy law permits the sale of such property free and clear of such interest (section

363(f)(1) of the Bankruptcy Code); (ii) the entity holding the alleged lien, claim, interest,

or encumbrance consents (section 363(f)(2) of the Bankruptcy Code); (iii) such interest is

a lien, and the price at which such property is to be sold is greater than the aggregate

value of all liens on such property (section 363(f)(3) of the Bankruptcy Code); (iv) such

lien, claim, interest, or encumbrance is subject to a bona fide dispute (section 363(f)(4) of

the Bankruptcy Code); or (v) such entity could be compelled, in a legal or equitable

proceeding, to accept a money satisfaction of such lien, claim, interest, or encumbrance

(section 363(f)(5) of the Bankruptcy Code).

       FF.     For the following reasons, the provisions of section 363(f) of the

Bankruptcy Code have been satisfied:

              i.       All alleged holders of liens or claims who did not object or

                       withdrew their objections to the Sale Transaction contemplated by

                       the Purchase Agreement are deemed to have consented. Alleged


                                              13
         Case 19-11104-JTD           Doc 530      Filed 08/28/19   Page 14 of 47



                       holders of liens or claims who did object either had their objections

                       overruled or resolved or otherwise fall within one or more of the

                       other subsections of section 363(f) of the Bankruptcy Code,

                       including those referenced below.

              ii.      The Debtors are not aware of any remaining interests in the Assets,

                       and, if any such interests exist, they are in bona fide dispute as to

                       the extent, validity, perfection, and viability of those interests (see

                       Bankruptcy Code section 363(f)(4)).

             iii.      Other parties (if any) could be compelled to accept a money

                       satisfaction of their liens, claims, interests, or encumbrances (see

                       Bankruptcy Code section 363(f)(5)) or such interest is a lien and

                       the price at which such encumbered property is to be sold under

                       the Purchase Agreement is greater than the aggregate value of all

                       liens on such encumbered property (see Bankruptcy Code section

                       363(f)(3)).

       GG.      Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, the Assets

will be transferred to the Buyer free and clear of all Liens, Claims and/or Interests (other

than the Permitted Encumbrances and the Assumed Liabilities) with all other applicable

Liens, Claims and/or Interests to attach to the proceeds of the sale of the Assets in the

order of their priority (for the avoidance of doubt, subject to the Carve-Out), with the

validity, force, and effect that they now have as against the Assets, subject to the rights,

claims, defenses, and objections, if any, of the Debtors and all interested parties with




                                             14
         Case 19-11104-JTD          Doc 530     Filed 08/28/19        Page 15 of 47



respect to such Liens, Claims and/or Interests and with the net proceeds from the sale of

the Assets to be available for the benefit of the Debtors’ estates.

       HH.     Accordingly, the Debtors have satisfied the standard set forth in section

363(f) of the Bankruptcy Code for selling the Assets free and clear of all Liens, Claims

and/or Interests other than the Permitted Encumbrances and the Assumed Liabilities.

       Sale Free and Clear Required by the Buyer

       II.     In connection with the Purchase Agreement, the Buyer expressly

negotiated for the protection of obtaining the Assets free and clear of all Liens, Claims

and/or Interests (including, without limitation, any potential successor liability claims)

other than the Permitted Encumbrances and Assumed Liabilities. The Buyer would have

paid substantially less consideration for the Assets or not purchased the Assets if the

Buyer were not buying the Assets free and clear of any Liens, Claims and/or Interests

(other than the Permitted Encumbrances and Assumed Liabilities).

       No Successor Liability

       JJ.     To the greatest extent permitted by law, neither the Buyer nor its affiliates,

officers, directors, members, partners, and principals or any of their respective

Representatives, successors, or assigns shall be deemed, as a result of the consummation

of the Sale Transaction contemplated by the Purchase Agreement or otherwise, to (i) be a

legal successor, or otherwise be deemed a successor, to the Debtors or the Debtors’

estates, (ii) have, de facto or otherwise, merged or consolidated with or into any of the

Debtors or any of the Debtors’ estates, (iii) be an alter ego, a continuation, or substantial

continuation of any of the Debtors or any enterprise of any of the Debtors, or (iv) be

liable for any claim based on successor liability, transferee liability, derivative liability,

vicarious liability, or any similar theories under applicable state or federal law, or
                                           15
          Case 19-11104-JTD         Doc 530       Filed 08/28/19    Page 16 of 47



otherwise. Except as expressly set forth in the Purchase Agreement with respect to the

Assumed Liabilities and Permitted Encumbrances, the Buyer shall have no liability or

obligation of any of the Debtors and/or their respective estates and the Buyer is not

expressly or impliedly agreeing under the terms and conditions of the Purchase

Agreement to assume any of the debts or obligations of the Debtors. Any so-called “bulk

sales,” “bulk transfer,” or other similar laws are not applicable, and compliance with such

any such laws in all necessary jurisdictions is not required, including those relating to

taxes.

         KK.   The Buyer and the Debtors are not entering into the Purchase Agreement

fraudulently or in order to escape liability for the Debtors’ obligations.

         Assumption and Assignment of the Assigned Contracts and Assigned Leases
         and Interests

         LL.   Section 365(a) of the Bankruptcy Code provides that “the [debtor in

possession], subject to the court’s approval, may assume or reject any executory contract

or unexpired lease of the debtor.” It is in the best interests of the Debtors and their

respective estates to assume and assign the Assigned Contracts and Assigned Leases and

Interests to the Buyer on the effective date of the assumption and assignment of such

Assigned Contracts or Assigned Leases and Interests (“Assumption and Assignment

Effective Date”) in accordance with the terms and conditions of the Purchase

Agreement, the Bidding Procedures Order, and this Order. The Debtors’ assumption and

assignment of the Assigned Contracts and Assigned Leases and Interests to the Buyer

meets the business judgment standard and satisfies the requirements of section 365 of the

Bankruptcy Code.      The Sale Transaction contemplated by the Purchase Agreement

provides significant benefits to the Debtors’ estates. The Debtors cannot obtain these

                                             16
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 17 of 47



benefits without the assumption and assignment of the Assigned Contracts and Assigned

Leases and Interests, which are a material part of the Assets and the Sale Transaction

contemplated by the Purchase Agreement. Accordingly, the assumption and assignment

of the Assigned Contracts and Assigned Leases and Interests constitutes an exercise of

the Debtors’ sound business judgment.

       MM. Section 365(b)(1) of the Bankruptcy Code requires a debtor in possession

to cure any default and provide adequate assurance of future performance in order to

assume an unexpired lease or executory contract under which a default has occurred.

Subject to the terms and conditions set forth in the Bidding Procedures Order, the

Purchase Agreement, and this Order, on the applicable Assumption and Assignment

Effective Date (or as otherwise provided in the Bidding Procedures Order, the Purchase

Agreement, or this Order), the Seller shall pay any outstanding Cure Costs, calculated in

good faith as of the Petition Date, and any other applicable cure costs due pursuant to the

Purchase Agreement, with respect to the Assigned Contracts or Assigned Leases and

Interests and, therefore, this requirement has been satisfied, except that Buyer shall pay

any Cure Costs to the extent required to be paid by Buyer under Section 2.05 of the

Purchase Agreement.

       NN.     Pursuant to section 365(f) of the Bankruptcy Code, notwithstanding a

provision in an executory contract or unexpired lease, or in applicable law, that prohibits,

restricts, or conditions the assignment of such contract or lease, a debtor in possession

may assign such contract or lease if such contract or lease is assumed by the debtor in

possession in accordance with section 365 of the Bankruptcy Code, and the proposed

assignee provides “adequate assurance of future performance” of the obligations arising


                                            17
          Case 19-11104-JTD        Doc 530        Filed 08/28/19   Page 18 of 47



under such contract or lease from and after the date of the assignment. The Debtors have

satisfied the requirements necessary to assume the Assigned Contracts and Assigned

Leases and Interests. In addition, the Debtors have demonstrated that the Buyer has the

resources to perform the obligations under such Assigned Contracts and Assigned Leases

and Interests. Accordingly, the requirements for assignment of such contracts and leases

to the Buyer under section 365(f) of the Bankruptcy Code have been satisfied. To the

extent that any party’s consent to assumption or assignment of any Assigned Contract or

Assigned Lease or Interest is required by the Bankruptcy Code and applicable non-

bankruptcy law, such party is deemed to have consented by not timely objecting to the

Motion.

       OO.     In accordance with the Bidding Procedures Order, and as evidenced by the

Notice, due and proper notice of the proposed assumption and assignment of the

Assigned Contracts and Assigned Leases and Interests to the Buyer was provided to the

non-Debtor counterparties listed on Exhibit A-1, Schedule 2.01(b)(vii)-1 and Schedule

2.05(a), in each case, to the Purchase Agreement.

       No Fraudulent Intent

       PP.     The Purchase Agreement was not entered into, and the Sale Transaction

contemplated by the Purchase Agreement will not be consummated, for the purpose of

hindering, delaying, or defrauding the Debtors’ present or future creditors for purposes of

the Bankruptcy Code, any other applicable laws of the United States, and any applicable

laws of any state, territory, or possession thereof, or the District of Columbia. Neither the

Debtors nor the Buyer is entering into the Purchase Agreement or consummating the Sale

Transaction contemplated by the Purchase Agreement with any fraudulent or otherwise

improper purpose.
                                             18
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 19 of 47



       Assets

       QQ.      The Assets constitute property of the Debtors’ estates and title thereto is

vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy

Code. The Debtors have all title, interest, and/or rights in the Assets required to transfer

and to convey the Assets to the Buyer, as required by the Purchase Agreement.

       Corporate or Limited Liability Company Authority

       RR.      The Debtors have (i) full power and authority to perform all of their

obligations under the Purchase Agreement and the Debtors’ prior execution and delivery

of, and performance of obligations under, the Purchase Agreement is hereby ratified, (ii)

all of the power and authority necessary to consummate the Sale Transaction

contemplated by the Purchase Agreement, and (iii) taken all actions necessary to

authorize, approve, execute, and deliver the Purchase Agreement and to consummate the

Sale Transaction contemplated by the Purchase Agreement.

       Prompt Consummation

       SS.      To maximize the value of the Assets, it is essential that the Sale

Transaction occur within the timeframe set forth in the Purchase Agreement. Time is of

the essence in consummating the Sale Transaction contemplated by the Purchase

Agreement.      The Debtors have demonstrated compelling circumstances and a good,

sufficient, and sound business purpose and justification for the immediate approval and

consummation of the transactions contemplated by the Purchase Agreement, including,

without limitation, the Sale Transaction and the assumption and assignment of the

Assigned Contracts or Assigned Leases and Interests prior to, and outside of, a chapter 11

plan. Accordingly, there is cause to lift the stay established by Bankruptcy Rules 6004

and 6006.
                                            19
         Case 19-11104-JTD         Doc 530     Filed 08/28/19    Page 20 of 47



        Statutory Predicates

        TT.    The statutory authorization for the relief granted herein is found in

sections 105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004,

6006, and 9014, and Local Bankruptcy Rules 2002-1, 6004-1, and 6006-1.

        Section 363 Sale

        UU.    The proposed sale of the Assets to the Buyer pursuant to the Purchase

Agreement constitutes a sale of property of the Debtors’ respective estates outside the

ordinary course of business within the meaning of section 363(b) of the Bankruptcy

Code.

        VV.    For good and valid reasons, the Court may authorize and approve a sale of

assets of a chapter 11 debtor pursuant to section 363(b) of the Bankruptcy Code without

the necessity of following the procedures and making the findings required for the

confirmation of a chapter 11 plan. Such legitimate and compelling reasons exist in this

case. Under the circumstances of the Chapter 11 Cases, the sale of the Assets to the

Buyer pursuant to sections 105(a) and 363(b) and (f) of the Bankruptcy Code is both

justified and appropriate.

        WW. The sale of the Assets to the Buyer free and clear of any and all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and Assumed Liabilities)

upon the terms and conditions set forth in the Purchase Agreement is in the best interests

of the Debtors and their respective estates.

        XX.    Given the circumstances of the Chapter 11 Cases, including, without

limitation, the adequate exposure of the Debtors’ businesses to the marketplace, the

reasonable opportunity afforded other parties to make competing bids or offers for all or a

portion of the Debtors’ businesses, and the adequacy and fair value of the consideration
                                           20
         Case 19-11104-JTD         Doc 530      Filed 08/28/19     Page 21 of 47



being paid by the Buyer under the Purchase Agreement, the proposed sale of the Assets

to the Buyer constitutes a reasonable and sound exercise of the Debtors’ business

judgment and is hereby approved in all respects.

       Retention of Jurisdiction

       YY.     It is necessary and appropriate for the Court to retain jurisdiction to, inter

alia, interpret and enforce the terms and provisions of this Order and the Purchase

Agreement, and to adjudicate, if necessary, any and all disputes concerning the

assumption and assignment of the Assigned Contracts and the Assigned Leases and

Interests and any alleged right, title, or property interest, including ownership claims,

relating to the Assets and the proceeds thereof, as well as the extent, validity, perfection,

and priority of any alleged lien or claim relating to the Debtors and/or the Assets.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

       1.      The relief requested in the Motion is granted and approved as set forth in

this Order.

       2.      The Sale Transaction contemplated by the Purchase Agreement is hereby

approved as set forth in this Order.

       3.      The Debtors are hereby authorized and directed to sell the Assets to the

Buyer upon and subject to the terms and conditions set forth in the Purchase Agreement,

the provisions of which are incorporated herein by reference as if set forth in full herein.

       4.      Each of the Debtors is hereby authorized and directed to perform,

consummate, and implement the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement

the Purchase Agreement, and to take any and all further actions as may be necessary or

appropriate to the performance of its obligations as contemplated by the Purchase
                                        21
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 22 of 47



Agreement or this Order, including paying, whether before or after the Closing, any

expenses or costs that are required to be paid in order to consummate the Sale

Transaction contemplated by the Purchase Agreement or to perform its obligations under

the Purchase Agreement or any related agreements.

       5.      Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, upon the

Closing, the Assets shall be transferred, sold, and delivered to the Buyer free and clear of

all Liens, Claims and/or Interests, other than the Permitted Encumbrances and the

Assumed Liabilities. All other Liens, Claims and/or Interests that existed against the

Assets prior to the Closing, including, without limitation, the DIP Liens, the Permitted

Senior Liens, Prepetition Liens, and Adequate Protection Liens, shall attach to the sale

proceeds the Debtors receive under the Sale Transaction (subject to the terms and

conditions set forth in the DIP Order, Bidding Procedures Order, and this Order,

including without limitation, the Carve-Out). Those Liens, Claims and/or Interests will

attach to the proceeds of the Sale Transaction in the same order of relative priority and

with the same validity, force, and effect that the holder of such Lien, Claim and/or

Interest had against the Assets prior to Closing (including, for the avoidance of doubt, as

set forth in the DIP Order), and will be subject to any claims and defenses the Debtors

may possess with respect thereto. The interests of the holders of such Liens, Claims

and/or Interests are being adequately protected pursuant to the provisions of this Order by

having their Liens, Claims and/or Interests, if any, in each instance against the Debtors,

their estates, or any of the Assets, attach to the proceeds of the Sale Transaction

ultimately attributable to the Assets in which such creditor or interest holder alleges an

interest, in the same order of priority and with the same validity, force, and effect that


                                            22
            Case 19-11104-JTD      Doc 530        Filed 08/28/19   Page 23 of 47



such creditor or interest holder had prior to the Sale Transaction, subject to any claims

and defenses the Debtors and their estates may possess with respect thereto.

       6.       In accordance with the Purchase Agreement, all fee interests, rights-of-

way, easements, real property interests, real rights, licenses, servitudes, permits,

privileges, and leases (surface and subsurface) owned or held by the Debtors, or

hereinafter acquired by the Debtors prior to the Closing, in each case to the extent

constituting Assets under the Purchase Agreement, constitute real property or a real

property interest, and together with the rights, tenements, appurtenant rights and

privileges related thereto (collectively, the “Real Property Interests”), shall, in

accordance with the Purchase Agreement, be transferred to the Buyer at the Closing

notwithstanding any consent rights, anti-assignment provisions, or any other provisions

purporting to prohibit or condition the transfer or assignment of such Real Property

Interests contained in such Real Property Interests, or in any other document, and all such

rights, provisions, prohibitions, and conditions shall be void and of no force and effect

with respect to the Sale Transaction.

       7.       To the greatest extent permitted by law, as a result of the Sale Transaction

contemplated by the Purchase Agreement, the Buyer will not be a successor to any of the

Debtors by reason of any theory of law or equity, and the Buyer will have no liability,

except as expressly provided in the Purchase Agreement with respect to the Permitted

Encumbrances and the Assumed Liabilities, for any Liens, Claims and/or Interests

against or in any of the Debtors as a result of any application of successor liability

theories.




                                             23
         Case 19-11104-JTD           Doc 530      Filed 08/28/19      Page 24 of 47



       8.       Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code,

upon Closing, and in accordance with the Purchase Agreement, the Assets shall be

transferred to the Buyer free and clear of all liens, claims, encumbrances and interests

(subject to the Assumed Liabilities and the Permitted Encumbrances), including, without

limitation, each of the following, which are collectively referred to herein as the “Liens,

Claims and /or Interests”:

               liens (as that term is defined in the Bankruptcy Code), including, without
                limitation, mechanics’, materialmens’ and other consensual and non-
                consensual liens and statutory liens, mortgages, hypothecations, charges,
                consents, judicial liens (as defined in the Bankruptcy Code), instruments,
                leases, licenses, options, deeds of trust, security interests, conditional sale
                or other title retention agreements, pledges, Encumbrances, covenants,
                easements, servitudes, and liens and security interests granted under
                sections 361, 363 and/or 364 of the Bankruptcy Code or an order of the
                Court, including the interim order [D.I. 62] and final order [D.I. 223]
                authorizing the DIP Loans (as therein defined);

               interests, obligations, liabilities, demands, agreements, guaranties, options,
                restrictions, contractual or other commitments;

               rights, including, without limitation, rights of first refusal, rights of offset,
                rights to use, contract rights, Preferential Purchase Right, rights of
                recovery, and any rights that purport to give any party a right or option to
                effect any forfeiture, modification, right of first offer or first refusal,
                consent, or termination of the Debtors’ or the Buyer’s interest in the
                Assets, or any similar rights, in each case with respect to the Sale
                Transaction;

               judgments and/or decrees of any court or foreign or domestic
                Governmental Authority or governmental entity (to the extent permitted
                by law);

               charges or restrictions of any kind or nature, including, without limitation,
                any restriction on the use, transfer, receipt of income or other exercise of
                any attributes of ownership of the Assets, including, without limitation,
                consent of any person or entity to assign or transfer any of the Assets, in
                each case with respect to the Sale Transaction;

               debts (as that term is defined in the Bankruptcy Code), including but not
                limited to, debts arising in any way in connection with any agreements,
                loan documents, credit agreements, indentures, debtor-in-possession loans,
                                             24
         Case 19-11104-JTD        Doc 530       Filed 08/28/19   Page 25 of 47



              DIP Documents (as defined in Docket No. 223), acts, or failures to act of
              the Debtors, any of the Debtors’ predecessors or Affiliates, or any
              Representative of any of the Debtors, their predecessors or Affiliates;

             claims (as that term is defined in the Bankruptcy Code), including but not
              limited to, all rights to payment, damages, losses, demands, judgments,
              claims, causes of action, charges, assessments, liabilities, suits,
              investigations, litigation, third-party actions, claims for reimbursement,
              contribution claims, penalties, indemnity claims, exoneration or
              exculpation claims, Royalties, Suspense Funds, alter-ego claims,
              environmental claims or liens arising from conditions first existing on or
              prior to the Closing (including, without limitation, the presence of
              hazardous, toxic, polluting, or contaminating substances or waste) that
              may be asserted on any basis, including, without limitation, under any
              Environmental Law (to the greatest extent permitted by law), claims
              arising under any bulk sales or similar law, Tax, claims arising under any
              tax statutes or ordinances, including, without limitation, the Internal
              Revenue Code of 1986, as amended, any products liability, product
              warranty liability or similar claims, intercompany claims, loans and
              receivables between any Debtor and another Debtor or any Debtor and any
              non-Debtor subsidiary, Affiliate or Representative of any of the foregoing,
              escheat, administrative expenses, and pending or threatened litigation
              claims, arbitral proceedings or proceedings by or before any
              Governmental Authority or any other person, sanctions, penalties, costs,
              expenses, fees (including attorney or other professional and advisor fees
              and costs), Liabilities, setoff rights (to the greatest extent permitted by
              law), obligations, and claims and liabilities of any kind or nature under
              contract, agreement, understanding, or at law, in equity, or otherwise,
              whatsoever, whether or not reduced to judgment;

             claims or liens in any way whatsoever relating to or arising from the
              Assets or the Debtors’ operations or use of the Assets, including, without
              limitation, claims or liens under the Assigned Contracts and Assigned
              Leases and Interests arising prior to the Closing, or any liabilities
              calculable by reference to the Debtors or their assets or operations or
              relating to continuing conditions existing at or prior to the Closing or the
              applicable Assumption and Assignment Effective Date;

             Excluded Liabilities; and

             to the maximum extent permitted by law, any other interest within the
              meaning of section 363(f) of the Bankruptcy Code,

in each instance for all of the foregoing, whether known or unknown, choate or inchoate,

filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

                                           25
         Case 19-11104-JTD        Doc 530       Filed 08/28/19   Page 26 of 47



perfected or unperfected, allowed or disallowed, contingent or noncontingent, liquidated

or unliquidated, matured or unmatured, material or nonmaterial, disputed or undisputed,

whether arising prior to or subsequent to the commencement of these bankruptcy cases,

and whether imposed by agreement, understanding, law, equity or otherwise.

       9.     Without limiting the foregoing, and except as otherwise expressly

provided in the Purchase Agreement with respect to the Permitted Encumbrances and the

Assumed Liabilities, the Buyer shall not be liable or responsible, as a successor or

otherwise, for the Debtors’ claims or liens, whether calculable by reference to the

Debtors or their operations or under or in connection with (a) any employment or labor

agreements, (b) any pension, welfare, compensation, fringe benefit, or other employee

benefit plans, trust arrangements, agreements, practices, and programs, including, without

limitation, any pension plan of the Debtors, any medical, welfare, and pension benefits

payable after retirement or other termination of employment, or any responsibility as a

fiduciary, plan sponsor, or otherwise for making any contribution to, or in respect of the

funding, investment, or administration of, any employee benefit plan, arrangement, or

agreement (including, without limitation, pension plans) or the termination of or

withdrawal from any such plan, arrangement, or agreement, (c) the cessation of the

Debtors’ operations, dismissal of employees, or termination of employment or labor

agreements or pension, welfare, compensation or other employee benefit plans,

agreements, practices and programs, obligations that might otherwise arise or pursuant to

(i) the Employee Retirement Income Security Act of 1974, as amended, (ii) the Fair

Labor Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Age

Discrimination and Employment Act of 1967, (v) the Federal Rehabilitation Act of 1973,


                                           26
         Case 19-11104-JTD         Doc 530        Filed 08/28/19   Page 27 of 47



(vi) the National Labor Relations Act, or (vii) the Consolidated Omnibus Budget

Reconciliation Act of 1985, (d) worker’s compensation, occupational disease, or

unemployment or temporary disability insurance claims.

       10.     Except as expressly provided in the Purchase Agreement with respect to

the Permitted Encumbrances and the Assumed Liabilities, no person or entity, including,

without limitation, any federal, state, or local governmental agency, department, or

instrumentality, shall assert by suit or otherwise against the Buyer or its successors in

interest any Lien, Claim and/or Interest that they had, have, or may have against the

Debtors, or any Lien, Claim and/or Interest relating to or arising from the Assets or the

Debtors’ operations or use of the Assets.

       11.     The terms and provisions of the Purchase Agreement and all related

documents necessary to consummate the Sale Transaction, together with the terms and

provisions of this Order, shall be binding in all respects upon the Debtors, their estates,

their creditors, and all parties in interest, including any and all successors and assigns

(including, without limitation, any trustee appointed under the Bankruptcy Code).

       12.     Except as expressly provided in the Purchase Agreement with respect to

the Permitted Encumbrances and the Assumed Liabilities, all entities holding Liens,

Claims and/or Interests against the Assets be, and they hereby are, barred from asserting

such Liens, Claims and/or Interests against the Buyer and/or the Assets and all entities

holding such Liens, Claims and/or Interests shall be deemed to have released the Assets

to the Buyer and to have limited the assertion of their Liens, Claims and/or Interests

against the Assets (subject, in all cases, to the priority set forth in the DIP Order and the

Carve-Out) to the sale proceeds the Debtors receive for the sale of the Assets and any


                                             27
           Case 19-11104-JTD         Doc 530        Filed 08/28/19    Page 28 of 47



other available property of the Debtors’ respective estates that does not constitute the

Assets.

          13.   This Order shall be binding upon and govern the acts of all entities,

including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, registrars of patents,

trademarks or other intellectual property, administrative agencies, governmental

departments, secretaries of state, federal and local officials, and all other persons and

entities who may be required by operation of law, the duties of their office, or contract to

accept, file, register, or otherwise record or release any documents or instruments, or who

may be required to report or insure any title or state of title in or to any of the Assets.

          14.   All Liens, Claims and/or Interests of record against the Assets, other than

the Permitted Encumbrances and Assumed Liabilities, shall, upon Closing, be terminated

as against the Assets, and all the entities described in the immediately preceding

paragraph of this Order are authorized and directed to (a) terminate all recorded Liens,

Claims and/or Interests against the Assets from their records, official, and otherwise, in

each case solely with respect to the Assets, and (b) accept for filing or recording all

instruments made or delivered by or to any of the Debtors, and all deeds or other

documents relating to the conveyance of the Assets to the Buyer.

          15.   If any person or entity that has filed statements, documents or agreements

evidencing liens or claims on or in the Assets shall not have delivered to the Debtors

prior to Closing, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of liens and easements, and

any other documents necessary for the purpose of documenting the release of all Liens,


                                               28
         Case 19-11104-JTD         Doc 530         Filed 08/28/19   Page 29 of 47



Claims and/or Interests that the person or entity has or may assert with respect to the

Assets, the Buyer is hereby authorized to execute and file such statements, instruments,

releases, and other documents on behalf of the person or entity with respect to the Assets.

       16.     Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code,

Debtors’ assumption and assignment to the Buyer, and the Buyer’s assumption of the

Assigned Contracts and Assigned Leases and Interests, on the terms set forth in the

Purchase Agreement, is hereby approved and the requirements of section 365 with

respect thereto are hereby found and deemed to be satisfied.

       17.     The Debtors are hereby authorized in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign to the Buyer at Closing

the Assigned Contracts and Assigned Leases and Interests free and clear of all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and the Assumed

Liabilities) and (b) execute and deliver to the Buyer such documents or other instruments

as Buyer deems may be necessary to assign and transfer the Assigned Contracts and

Assigned Leases and Interests to the Buyer.

       18.     Subject to the Closing, (a) to the extent provided in section 365 of the

Bankruptcy Code, any provisions in any of the Assigned Contracts and Assigned Leases

and Interests that prohibit or condition the assignment of such Assigned Contracts and

Assigned Leases and Interests or allow the party to such Assigned Contracts and

Assigned Leases and Interests to terminate, recapture, impose any penalty, condition

renewal or extension, or modify any term or condition upon the assignment of such of the

Assigned Contracts and Assigned Leases and Interests, constitute unenforceable anti-

assignment provisions which are void and of no force and effect, (b) all other


                                              29
         Case 19-11104-JTD         Doc 530        Filed 08/28/19   Page 30 of 47



requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

assumption by the Debtors and assignment to the Buyer of each of the Assigned

Contracts and Assigned Leases and Interests have been satisfied, and (c) effective upon

the Closing, the Assigned Contracts and Assigned Leases and Interests shall be

transferred and assigned to, and from and following the Closing remain in full force and

effect for the benefit of, the Buyer, notwithstanding any provision in any of the Assigned

Contracts and Assigned Leases and Interests that prohibits, restricts, or conditions such

assignment or transfer (including but not limited to any consents to assign) and, pursuant

to section 365(k) of the Bankruptcy Code, the Debtors shall be relieved from any further

post-Closing liability with respect to the Assigned Contracts and Assigned Leases and

Interests after such assumption and assignment to the Buyer at Closing.

       19.     All defaults or other obligations of the Debtors under the Assigned

Contracts and Assigned Leases and Interests, arising or accruing prior to the Closing, or

required to be paid pursuant to section 365 of the Bankruptcy Code in connection with

the assumption and assignment of the Assigned Contracts and Assigned Leases and

Interests, shall be cured by the Debtors or the Buyer, as applicable, to the extent set forth

in the Purchase Agreement. Except as to any timely filed objection to the Debtors’

proposed Cure Costs in respect of any of the Assigned Contracts and Assigned Leases

and Interests, which objection will be resolved as provided in Paragraph 20 below, the

Cure Costs set forth in the Potential Assumption and Assignment Notice, (the

“Assumption and Assignment Notice”) shall constitute the only amounts due to the

Contract Counterparty under the Assigned Contracts and Assigned Leases and Interests

as of Closing, and no other defaults exist and no other amounts are due on account of any


                                             30
         Case 19-11104-JTD          Doc 530       Filed 08/28/19   Page 31 of 47



facts occurring prior to Closing, whether known or unknown, whether due or to become

due, whether accrued, absolute, contingent, or otherwise, so long as such liabilities arise

out of or relate to events occurring prior to Closing.

       20.     For Cure Costs in an amount greater than $0 or for which an objection was

timely filed in accordance with the Assumption and Assignment Notice, the Debtors or,

to the extent required to be paid by Buyer under Section 2.05 of the Purchase Agreement,

the Buyer, will pay such Cure Costs as follows:

       (a)     if not disputed in good faith as to liability or amount, and such Cure Costs
               arose or accrued before the objection deadline for Cure Costs in the
               Assumption and Assignment Notice, such Cure Costs shall be paid at
               Closing or within five Business Days thereafter;

       (b)     if not disputed in good faith as to liability or amount, and such Cure Costs
               arose or accrued after the objection deadline for Cure Costs in the
               Assumption and Assignment Notice but before Closing, such Cure Costs
               shall be paid when due in the ordinary course from the Holdback Amount
               (as defined below) or promptly by the Buyer to the extent required under
               the Purchase Agreement (as applicable); or

       (c)     if disputed in good faith as to liability or amount, such Cure Costs, if any,
               shall be paid as determined by the Court in a subsequent order on
               September 18, 2019 or promptly thereafter resolving the controversy or as
               may be resolved by agreement of the impacted parties (in consultation
               with the Consultation Parties if an impacted party is a Debtor); provided,
               however, that any undisputed portion of such Cure Costs shall be paid in
               accordance with subsections (a) or (b), as applicable.

With respect to Cure Costs that (i) the Debtors are obligated to pay under the Purchase

Agreement and (ii) are disputed in good faith as to liability or amount, the Debtors will

establish a reserve of cash from the Holdback Amount (as defined below) for the disputed

amount of such Cure Costs. The procedures provided herein provide adequate assurance

that the Debtors will promptly cure defaults and promptly compensate for any pecuniary

loss within the meaning of sections 365(b)(1)(A) and (B) of the Bankruptcy Code. As


                                             31
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 32 of 47



such, all Assigned Contracts and Assigned Leases and Interests shall be assigned to

Buyer at Closing in accordance with the Purchase Agreement.

       21.     Upon the Debtors’ assignment of the Assigned Contracts or Assigned

Leases and Interests to the Buyer under the provisions of this Order at Closing, no default

or other obligations arising or accruing prior to Closing shall exist under any Assigned

Contracts or Assigned Leases and Interests, and each Contract Counterparty is forever

barred, estopped, and permanently enjoined from (a) declaring a default by the Debtors or

the Buyer under any such Assigned Contract or Assigned Lease or Interest based on acts

or occurrences arising prior to or existing as of Closing, (b) raising or asserting against

the Debtors or the Buyer, or the property of either of them, any assignment fee, default,

breach, or claim of pecuniary loss, or condition to assignment, arising under or related to

any of the Assigned Contracts or Assigned Leases and Interests based on acts or

occurrences arising prior to or existing as of Closing, or (c) taking any other action

against the Buyer as a result of any Debtor’s financial condition, bankruptcy, or failure to

perform any of its obligations under the relevant Assigned Contracts or Assigned Leases

and Interests based on acts or occurrences arising prior to or existing as of Closing;

provided, however, that a Counterparty to an Assigned Contract or an Assigned Lease

shall not be barred from seeking from the Debtors or the Buyer to the extent required

under the Purchase Agreement (as applicable) any additional amounts due on account of

any defaults arising or accruing under such Assigned Contract or Assigned Lease, as

applicable, after the deadline to object to the Cure Costs set forth in the Assumption and

Assignment Notice and before the Closing. Each Contract Counterparty hereby is also

forever barred, estopped, and permanently enjoined from (y) asserting against the


                                            32
             Case 19-11104-JTD      Doc 530      Filed 08/28/19   Page 33 of 47



Debtors or the Buyer, or the property of any of them, any default or claim arising out of

any indemnity or other obligation or warranties for acts or occurrences arising prior to or

existing as of Closing and (z) imposing or charging against Buyer or its affiliates any rent

accelerations, assignment fees, increases, or any other fees as a result of the Debtors’

assumption and assignment to Buyer of the Assigned Contracts or Assigned Leases and

Interests.

        22.      Subject to the terms and conditions of the Purchase Agreement, and upon

the Closing, the Buyer or Debtors, as applicable in accordance with the Purchase

Agreement, shall have (a) to the extent necessary, cured or provided adequate assurance

of cure of, any default existing prior to Closing under the Assigned Contracts or Assigned

Leases and Interests within the meaning of sections 365(b)(l)(A) and 365(f)(2)(A) of the

Bankruptcy Code and (b) to the extent necessary, provided compensation or adequate

assurance of compensation to any party for any actual pecuniary loss to such party

resulting from a default prior to Closing under the Assigned Contracts or Assigned

Leases and Interests within the meaning of sections 365(b)(l)(B) and 365(f)(2)(B) of the

Bankruptcy Code.       The Debtors’ or Buyer’s obligations to pay the Cure Costs, as

applicable under the Purchase Agreement, and the Buyer’s agreement to perform the

obligations under the Assigned Contracts or Assigned Leases and Interests in accordance

with the terms of the Purchase Agreement, shall constitute adequate assurance of future

performance within the meaning of sections 365(b)(l)(C) and 365(f)(2)(B) of the

Bankruptcy Code to the extent that any such assurance is required and not waived by the

applicable Contract Counterparty.




                                            33
         Case 19-11104-JTD         Doc 530       Filed 08/28/19    Page 34 of 47



       23.     To the furthest extent permitted by law, any party that may have had the

right to consent to the assumption or assignment of any of the Assigned Contracts or

Assigned Leases and Interests is deemed to have consented to such assumption and

assignment for purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party

failed to timely object to the assumption or assignment of such Assigned Contracts or

Assigned Leases and Interests in accordance with the Bidding Procedures Order, and the

Buyer shall be deemed to have demonstrated adequate assurance of future performance

with respect to such Assigned Contracts or Assigned Leases and Interests pursuant to

sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.             Any Contract

Counterparty to any of the Assigned Contracts or Assigned Leases and Interests

designated to be assumed and assigned to the Buyer who has not timely filed and served

an objection in accordance with the Bidding Procedures Order shall be barred from

objecting, or asserting monetary or non-monetary defaults, with respect to any such

Assigned Contracts or Assigned Leases and Interests, and such Assigned Contracts or

Assigned Leases and Interests shall be deemed assumed by the Debtors and assigned to

the Buyer at Closing in accordance with the Purchase Agreement.

       24.     To the extent a Contract Counterparty failed to timely object to the Cure

Costs for any Assigned Contract or Assigned Lease or Interest in accordance with the

Bidding Procedures Order, such Cure Costs shall be deemed to be finally determined and

any such Contract Counterparty shall be prohibited from challenging, objecting to, or

denying the validity and finality of the Cure Costs at any time.

       25.     Upon and as of the Closing, the Buyer shall be deemed to be substituted

for the applicable Debtor as a party to the applicable Assigned Contract or Assigned


                                            34
         Case 19-11104-JTD         Doc 530        Filed 08/28/19   Page 35 of 47



Lease or Interest, and the Debtors shall be relieved, pursuant to section 365(k) of the

Bankruptcy Code, from any further post-Closing liability under the Assigned Contract or

Assigned Lease or Interest.

       26.     The Counterparties shall cooperate and expeditiously execute and deliver,

upon the reasonable requests of the Buyer, any instruments, applications, consents, or

other documents that may be required or requested by any public authority or other party

or entity to effectuate the applicable transfers in connection with the Sale Transaction.

       27.      From the date of the entry of this Order, the Debtors (with the consent of

the Buyer) may, in their sole discretion, settle objections to assumption and assignment of

any Assigned Contract or Assigned Lease or Interest, including to proposed Cure Costs,

without any further notice to or action by any party or order of the Court (including by

paying any agreed Cure Costs).            Subject to the occurrence of the Closing,

contemporaneously with the resolution of any such objection, the executory contract or

unexpired lease underlying such objection shall be deemed an Assigned Contract or

Assigned Lease or Interest assumed by the Debtors and assigned to the Buyer without the

necessity of obtaining any further order of the Court.

       28.     Nothing in this Order, the Motion, the Bidding Procedures Order, any

Applicable Assumption and Assignment Notice, or any other notice or any other

document is or shall be deemed an admission by the Debtors that any contract is an

executory contract or must be assumed and assigned pursuant to the Purchase Agreement

or in order to consummate the Sale Transaction.

       29.      All requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the assumption by the Debtors and assignment to the Buyer of the


                                             35
         Case 19-11104-JTD        Doc 530       Filed 08/28/19   Page 36 of 47



Assigned Contracts and Assigned Leases and Interests have been satisfied. Each of the

Assigned Contracts and Assigned Leases and Interests shall be deemed to be valid,

binding, and in full force and effect and enforceable in accordance with their terms as of

the Closing, subject to any amendments or modifications agreed to between a Contract

Counterparty and the Buyer. Upon the Closing, in accordance with sections 363 and 365

of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested with all right,

title, and interest of the Debtors in and under the Assigned Contracts and Assigned

Leases and Interests, and each of the Assigned Contracts and Assigned Leases and

Interests shall be fully enforceable by the Buyer in accordance with its respective terms

and conditions. To the extent provided in the Purchase Agreement, the Debtors shall

cooperate with, and take all actions reasonably requested by, the Buyer to effectuate the

foregoing.

       30.     The assumption and assignment of the Assigned Contracts and the

Assigned Leases and Interests will not be effectuated if the Closing does not occur and

the Purchase Agreement is terminated.

       31.     Within ten Business Days after the Closing, the Debtors shall file with the

Court a list of Assigned Contracts, Assigned Leases and Interests, Excluded Contracts,

Excluded Leases, and Designated Agreements and shall serve a copy of such list to each

non-Debtor Contract Counterparty on the lists, and such lists shall be updated or

supplemented from time to time as necessary or at the request of the Buyer, provided that

any updated or supplemental list need only be served upon those non-Debtor

Counterparties to such contracts or leases directly affected by such updated or

supplemental list.


                                           36
         Case 19-11104-JTD        Doc 530        Filed 08/28/19   Page 37 of 47



       32.      Each non-Debtor counterparty to an Assigned Contract or Assigned Lease

or Interest shall be forever barred, estopped, and permanently enjoined from asserting

against the Buyer or its property (including, without limitation, the Assets), any fee,

acceleration, increase, default, breach, claim (including any counterclaim, defense, or

setoff capable of being asserted against the Debtors), pecuniary loss, or condition to

assignment existing or on account of any facts occurring prior to Closing or as a result of

the Petition Date.

       33.     The Debtors are hereby authorized to (a) take such corporate action as

may be necessary to implement the provisions of the Purchase Agreement and any other

document executed by the Debtors in connection therewith and (b) execute and file any

necessary document with any appropriate secretary of state. This Order shall constitute

all approvals and consents, if any, required by the laws of any state necessary to file,

record, and accept such documents.

       34.     To the greatest extent available under applicable law, the Buyer shall be

authorized, as of the Closing, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Assets, and all

such licenses, permits, registrations, and governmental authorizations and approvals are

deemed to have been transferred to the Buyer as of the Closing.

       35.     The Purchase Agreement has been negotiated and executed, and the Sale

Transaction contemplated by the Purchase Agreement are and have been undertaken, by

Debtors, the Buyer, and their respective representatives at arm’s length, without collusion

and in “good faith,” as that term is defined in section 363(m) of the Bankruptcy Code.

Accordingly, the reversal or modification on appeal of the authorization provided herein


                                            37
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 38 of 47



to consummate the Sale Transaction shall not affect the validity of the Sale Transaction,

whether or not the Buyer knew or knows of the pendency of the appeal, unless such

authorization and such Sale Transaction are stayed pending appeal. The Buyer is a good

faith purchaser within the meaning of section 363(m) of the Bankruptcy Code and, as

such, is entitled to the full protections of section 363(m) of the Bankruptcy Code.

       36.     None of the Debtors nor the Buyer has engaged in any conduct that would

cause or permit the Purchase Agreement or the Sale Transaction to be avoided, or

damages or costs to be imposed, under section 363(n) of the Bankruptcy Code. The

consideration provided by the Purchaser for the Assets under the Purchase Agreement is

fair and reasonable, and the Sale Transaction may not be avoided under section 363(n) of

the Bankruptcy Code.

       37.     At the Closing, the Debtors shall retain an amount (the “Holdback

Amount”) from the proceeds from the Sale Transaction, which amount the Debtors shall

be permitted to utilize as Cash Collateral pursuant to the terms of the DIP Order. The

Holdback Amount shall be no less than an amount equal to the sum of (i) the Carve-Out

Amount, (ii) the amount of all post-petition trade claims relating to the Debtors’

Monroe/Washington Assets that are not assumed or otherwise satisfied through the

Closing, (iii) the amount of all post-Closing obligations of the Debtors under the

Purchase Agreement, and (iv) to the extent not duplicative of clauses (i)-(iii) above, the

amount of all Cure Costs that the Debtors are obligated to pay under the Purchase

Agreement. The Approved Budget (as defined in the DIP Order), solely for purposes of

determining the ability of the Debtors to borrow under the DIP Credit Agreement, shall

be amended to eliminate any amounts for items included in the Holdback Amount on a


                                            38
            Case 19-11104-JTD         Doc 530        Filed 08/28/19     Page 39 of 47



dollar-for-dollar basis (i.e., the Debtors will pay such amounts from the Holdback

Amount and not from new borrowings under the DIP Credit Agreement). Prior to the

Closing, the Debtors, in consultation with the Committee, and the DIP Agent shall use

good faith efforts to agree on the Holdback Amount and an estimate of the amount

needed to satisfy Permitted Prior Liens (as defined in the DIP Order), if any, to be held in

escrow, in each case, with any disagreements to be resolved by the Court.                    Upon

agreement as to the Holdback Amount and any escrow for Permitted Prior Liens (or

determination of such amounts by the Court), the Debtors shall file a schedule setting

forth such amounts. Any funds retained in escrow on account of Permitted Prior Liens

shall be payable only to the DIP Lender or to the holders of Permitted Prior Liens (if

any), as applicable. In full satisfaction of the Debtors’ obligations under section 5.2(b) of

the DIP Credit Agreement with regard to the Sale Transaction, the Debtors shall use the

remaining proceeds from the Sale Transaction (i.e. after subtracting the Holdback

Amount and any escrow for Permitted Prior Liens) to repay the DIP Loans at the Closing

of the Sale Transaction or, if later, the determination by the Court of the Holdback

Amount and any escrow for Permitted Prior Liens. Evercore Fees (as defined in the DIP

Order) payable from the Holdback Amount shall be deposited by or on behalf of the

Debtors (notwithstanding anything to the contrary in the DIP Order) into an IOLTA

account with Landis Rath & Cobb LLP (“LRC”) and shall be released by LRC and paid

to Evercore at the direction of the Debtors upon approval of a fee application therefor

(whether pursuant to the Interim Compensation Order4 or otherwise).



        4
          The Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses
for Professionals and Official Committee Members [D.I. 210].

                                                39
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 40 of 47



       38.     Nothing contained in any plan of reorganization (or liquidation) confirmed

in the Chapter 11 Cases, any order confirming any plan of reorganization (or liquidation),

or any other order of any type or kind entered in the Chapter 11 Cases or any related

proceeding, including any subsequent chapter 7 case, shall conflict with or derogate from

the provisions of the Purchase Agreement or the terms of this Order.

       39.     Notwithstanding anything set forth herein to the contrary, the attachment

of any Liens to any sale proceeds and the payment of any sale proceeds to repay the DIP

Loans shall be subject in all respects to the Committee’s Challenge rights under the DIP

Order (and any agreements between the Committee and the DIP Agent regarding the

Committee’s Challenge rights). Further, in the event that the Committee prevails in

respect of any Challenge, nothing in this Order shall affect the Court’s ability to fashion

any appropriate remedy in respect of such successful Challenge, which may include

disgorgement of sale proceeds paid pursuant to this Order. For the avoidance of doubt,

nothing in this paragraph 39 shall, or shall be deemed, to affect the Buyer or the validity

of the Sale or the Sale Transaction.

       40.     Notwithstanding anything set forth herein or in the Purchase Agreement to

the contrary, the “Assets” as defined under the Purchase Agreement shall not include any

rights, claims, causes of action or defenses of any Seller, under any Contract or

otherwise, against ETC Northeast Pipeline, LLC or any subsidiary or affiliate thereof.

       41.     As used herein, the “Eureka Gathering Agreement,” also defined

previously in the Purchase Agreement as that certain “Midstream Agreement,” means

that certain Gas Gathering Services Agreement dated March 27, 2015 between Eureka

Midstream, LLC, formerly known as Eureka Hunter Pipeline, LLC (“Eureka”) and EM


                                            40
         Case 19-11104-JTD        Doc 530       Filed 08/28/19   Page 41 of 47



Energy Ohio, LLC (as the same may be supplemented, restated and/or amended, and

together with all exhibits, schedules and attachments referenced in each therein or

attached to each thereto). Notwithstanding anything to the contrary in this Order or the

Transaction Documents, (a) the Eureka Gathering Agreement shall be assumed by the

Debtors and assigned to the Buyer at the Closing of the Sale Transaction and (b) the

dedication and all other commitments, obligations and rights, including but not limited to

any real property interest and covenants contained in the Eureka Gathering Agreement, are

assumed and, except as may be agreed in writing by Buyer and Eureka, shall not be

altered, modified, impaired, released, terminated or cleared from the Assets in the Sale

Transaction, and shall be considered an “Assumed Liability” and “Permitted

Encumbrance” as defined in the Purchase Agreement; provided, however, that nothing in

this paragraph shall alter or change the Debtors’ and Buyer’s rights, commitments and

obligations to each other, including without limitation the payment of Cure Costs and any

adjustments to the Purchase Price, under the Transaction Documents. Nothing in this

Order is a finding or conclusion that the Eureka Gathering Agreement, or any portion

thereof, is or is not subject to section 365 of the Bankruptcy Code. To the extent the

proposed bankruptcy sale to Buyer does not occur, all rights of the parties are preserved,

including with respect to assumption and assignment, any future sale, bankruptcy plan or

confirmation order.

       42.    Notwithstanding any other provision of this Order (including, without

limitation, any orders or purchase agreements related thereto and any amended versions

of the foregoing, the “Sale Documents”), the rights of U.S. Specialty Insurance

Company (the “Surety”) against the Debtors in connection with: (i) the surety bonds


                                           41
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 42 of 47



issued by the Surety in respect of the Monroe/Washington Assets (collectively, the

“Bonds”); (ii) that certain Payment and Indemnity Agreement, No. 0988 dated February

20, 2013, between certain of the Debtors and the Surety (the “Indemnity Agreement”);

and (iii) any related documents (collectively, the “Surety Documents”) are neither

affected nor impaired by the Sale Documents. Notwithstanding any provision in the Sale

Documents: (a) if any of the Bonds have not been fully released or otherwise fully

discharged, as and to the extent set forth in the Purchase Agreement, Surety may make

copies of any books and/or records that may be held by the Buyer related to such claim,

provided that copies are made only during ordinary business hours of the Buyer, as

applicable, and at the Surety’s cost; (b) all set-off and recoupment rights of Surety and

obligees pursuant to the Bonds are preserved against the Debtors and to the extent

applicable, the setoff and recoupment rights shall attach to the proceeds of the Sale in the

same priority as described the DIP Order and all parties rights and defenses with respect

to any such setoff and recoupment rights are also preserved; (c) the Surety Documents

may not be assumed, assumed and assigned, or otherwise used for the benefit of the

Buyer, the Debtors, or any related entities without the Surety’s express consent; (d)

Buyer will, on or before the Closing, obtain or cause to be obtained in the name of Buyer,

replacements for the Bonds; if any of the Bonds remain outstanding as of the Closing

Date under the Purchase Agreement, then Buyer will indemnify the Surety and hold the

Surety harmless against any debt, liability, or obligation, including costs and expenses

related thereto, that the Surety may incur under the Bonds attributable to periods from

and after the Closing under the Purchase Agreement until such time as the Bonds are

replaced in accordance with paragraph (e) below; (e) Buyer will not assume the Surety


                                            42
         Case 19-11104-JTD         Doc 530        Filed 08/28/19    Page 43 of 47



Documents at Closing. Buyer and Debtors intend to enter into a Transition Services

Agreement or other transition or interim agreement (“Transition Agreement”), then

Debtors shall provide Surety with a copy of the Transition Agreement, which Transition

Agreement shall provide that the Buyer indemnifies the Surety for any liability of the

Surety that arises during the period of the Transition Agreement in connection with the

Bonds (and provides that the Surety is a third party beneficiary of the Transition

Agreement), no less than three (3) business days prior to Closing with the opportunity for

Surety to object to such Transition Agreement in the Bankruptcy Court; (f) the Surety

reserves all of its rights to modify, extend, or cancel any and all existing Bonds in

accordance with the Surety Documents to the extent permitted by law; (g) the Surety has

no obligation to issue any new bonds to any entity; and (h) to the extent the Closing of

the Sale Transaction does not occur, this paragraph will be of no force and effect, and all

parties rights are reserved provided however that nothing in any other paragraph in this

Order shall affect any and all rights of the Surety and obligees.

       43.     Notwithstanding anything to the contrary in this Order, the rights of

Anchor, B&L Pipeco, Phoenix (each as defined in the DIP Order), Bedrock Petroleum

Consultants, LLC (“Bedrock”) and Keystone Clearwater Solutions, LLC (“Keystone”)

to argue, solely to the extent that the proceeds of the Sale Transaction, together with any

proceeds of any subsequent sale of any DIP Collateral (as defined in the DIP Order) are

sufficient to (1) repay or otherwise satisfy in full the DIP Obligations (subject to a

Challenge by the Committee as set forth in paragraph 39 of this Order with respect to the

DIP Roll-Up Loans with the DIP Agent reserving all rights with respect to same (each as

defined in the DIP Order)) and (2) pay all accrued and unpaid post-petition administrative


                                             43
         Case 19-11104-JTD        Doc 530       Filed 08/28/19   Page 44 of 47



expense claims (as and to the extent set forth in the second paragraph 2(b)(i) of the

Bidding Procedures), that such parties have any right of marshalling, subrogation,

contribution, adequate protection or allocation of any aggregate excess proceeds from

such sales as among the Debtors, is hereby expressly preserved (collectively, the

“Preserved Rights”); provided that the rights and defenses of the Debtors, the

Committee, the DIP Agent or any other party in interest regarding the Preserved Rights

or to dispute any such arguments are hereby expressly preserved; provided, further that

no such Preserved Right shall permit the turnover, clawback or other avoidance of any

amounts paid to the DIP Secured Parties in accordance with paragraph 37 hereof;

provided, further that, solely for purposes of determining any Preserved Rights, the fact

that no proceeds of the Sale Transaction were escrowed pending a determination of the

Preserved Rights shall not be a factor in determining the merits of any Preserved

Rights. In furtherance of the foregoing, solely for the purposes of the Preserved Rights,

paragraph 34 of the DIP Order is hereby modified to include Keystone and Bedrock

wherever reference is made to the reservation or preservation of the rights of Anchor,

B&L Pipeco, and Phoenix in such paragraph.

       44.    The Debtors are authorized to execute, acknowledge, and deliver such

deeds, assignments, conveyances, and other assurances, documents, and instruments of

transfer, and to take such other actions as may be reasonably necessary to perform the

terms and provisions of the Purchase Agreement and all other agreements related thereto

(including any documents relating to the repayment of the DIP Loans (as such term is

defined in the DIP Order)), and the Debtors are authorized to take any other action that

reasonably may be requested by the Buyer for the purpose of assigning, transferring,


                                           44
         Case 19-11104-JTD         Doc 530          Filed 08/28/19   Page 45 of 47



granting, and conveying any or all of the Assets, or by the DIP Secured Parties in

connection with evidencing the repayment of the DIP Obligations or the release of any

DIP Liens.

       45.     Notwithstanding Bankruptcy Rules 6004, 6006, and 7062 and any other

applicable Bankruptcy Rules or applicable Local Rules to the contrary, this Order shall be

effective immediately upon entry and shall not be subject to any stay in the

implementation, enforcement, or realization of the relief granted herein.

       46.     The Court retains jurisdiction, even after the closing of the Chapter 11

Cases, with respect to all matters arising from or related to the enforcement of this Order,

including the authority to do the following:

               (a)    interpret, implement, and enforce the terms and provisions of this

                      Order, the Purchase Agreement, and any other agreement executed

                      in connection therewith;

               (b)    protect the Buyer, or any of the Assets, against any Liens, Claims

                      and/or Interests;

               (c)    resolve any disputes arising under or related to the Purchase

                      Agreement, the Sale Transaction, or the Buyer’s peaceful use and

                      enjoyment of the Assets, whether or not a plan of reorganization

                      (or liquidation) has been confirmed in the Chapter 11 Cases and

                      irrespective of the provisions of any such plan or order confirming

                      any such plan;




                                               45
        Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 46 of 47



              (d)    adjudicate all issues concerning all Liens, Claims and/or Interests

                     in and to the Assets, including the extent, validity, enforceability,

                     priority, and nature of all such Liens, Claims and/or Interests;

              (e)    adjudicate any and all issues and/or disputes relating to the

                     Debtors’ right, title, or interest in the Assets and the proceeds

                     thereof, the Motion, and the Purchase Agreement; and

              (f)    adjudicate any and all remaining issues concerning the Debtors’

                     right and authority to assume and assign the Assigned Contracts

                     and Assigned Leases and Interests to the Buyer and resolve any

                     objections to Cure Costs or any other objections by non-Debtor

                     counterparties to any additional contracts or leases that the Buyer

                     may elect, in accordance with the Purchase Agreement and the

                     Bidding Procedures Order, to become Assigned Contracts or

                     Assigned Leases and Interests and determine the Buyer’s rights

                     and obligations with respect to such assignment and the existence

                     of any default under any Assigned Contract or Assigned Lease or

                     Interest.

       47.    The provisions of this Order are nonseverable and mutually dependent.

       48.    No bulk sales law or any similar law of any state or other jurisdiction shall

apply in any way to the Sale Transaction contemplated by the Purchase Agreement.

       49.    Nothing in this Order or the Purchase Agreement releases, nullifies,

precludes or enjoins the enforcement of any valid police or regulatory liability to a

governmental unit to which the Buyer may be subject to as the post-sale owner or


                                           46
         Case 19-11104-JTD         Doc 530       Filed 08/28/19   Page 47 of 47



operator of any Asset after the date of entry of this Order. Nothing in this Order or the

Purchase Agreement authorizes the transfer or assignment of any governmental (a)

license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the

discontinuation of any obligation thereunder, without compliance with all applicable

legal requirements and approvals under police or regulatory law. Nothing in this Order

divests any tribunal of any jurisdiction it may have under police or regulatory law to

interpret this Order or to adjudicate any defense asserted under this Order.

       50.     The Purchase Agreement and any related agreements, documents, or

instruments may be modified, amended, or supplemented by the parties thereto in

accordance with the terms thereof, without further order of the Court, so long as any such

modification, amendment, or supplement does not have an adverse effect in any material

respect on the Debtors’ estates. The Debtors shall promptly file all material modification,

amendments, and supplements to the Purchase Agreement, whether or not they adversely

affect the Debtors.

       51.     The failure specifically to include any particular provisions of the

Purchase Agreement in this Order shall not diminish or impair the efficacy of such

provision, it being the intent of the Court that the Purchase Agreement and each and

every provision, term, and condition thereof be authorized and approved in its entirety.




   Dated: August 28th, 2019                             JOHN T. DORSEY
   Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE

                                            47
